Title: 15th.
From: Adams, John Quincy
To: 


       Snowy weather all day. We attended however both the meetings. The forenoon text was from Isaiah VII. 13. And he said, Hear ye now, o house of David, Is it a small thing for you, to weary men, but will ye weary my God also? Somewhat of a foul weather Sermon, pretty short, and upon a subject of which little can be made. The field for expatiating, was much wider in the afternoon from Acts X. 38. Who, went about doing good. Here the Christian Clergyman, can produce the example of the author of his religion to recommend the most amiable virtues, benevolence, and humanity, which have so often been inculcated by the Philosophers of every age, and sect, but None have so completely added example to Precept, as he of whom this was said. We went down to Master White’s, in the Evening, and staid there a couple of hours.
      